PER CURIAM.
This is an appeal and cross-appeal of a Final Judgment in a breach of contract action, arising out of a Lease Agreement between the parties. Appellant leased property owned by Appellees to use as a site for bridge construction in Okaloosa County. We affirm all issues on appeal except the trial court’s finding that Appel-lees are entitled to attorney’s fees based on a provision in the Lease Agreement. The indemnification clauses in the Lease Agreement do not provide for an award of attorney’s fees to the prevailing party in litigation between the contracting parties. Accordingly, Appellees are not entitled to an award of attorney’s fees. See Penthouse North Ass’n, Inc. v. Lombardi, 461 So.2d 1350 (Fla.1984).
On cross-appeal, we reverse and remand for a determination of damages to be awarded to Appellees for the removal of the remaining equipment foundation on the property. The record does not contain competent, sufficient evidence to support the trial court’s explanation on rehearing that the Final Judgment includes damages yet to be incurred by Appellees. Therefore, we reverse and remand for a determination of future damages. We also reverse the trial court’s determination that Appellant is required to pay reasonable and necessary attorney’s fees to Appellees.
AFFIRMED in part; REVERSED in part and REMANDED.
BOOTH, MINER and KAHN, JJ., concur.